DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 8, 10 and 14-15 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Mekic (US 20150109886 A1).

Regarding claim 1, Mekic teaches focusing first outbound acoustic energy, launched from a tool with the first borehole, on a volume within the formation spaced away from the first borehole, the focusing creates a first virtual point source that creates a first return acoustic energy. (Paragraphs 21, lines 1-13, Paragraphs 34, 13, 24, Fig.2, “41-43”)

Further regarding claim 1, Mekic teaches receiving the first return acoustic energy from the first VPS at a plurality of seismic sensors (32). (Paragraphs 17, 4, Fig.1, Fig.2, “43”)

Further regarding claim 1, Mekic teaches determining a parameter of the formation between the first VPS and a location of the seismic sensors using the first return acoustic energy. (Paragraphs 51, 42-43, Fig.2, “44”)

Regarding claim 2, Mekic teaches wherein focusing the first outbound acoustic energy further comprises creating the first outbound acoustic energy from an array of acoustic sources (16, 30) spaced along the tool, the array of acoustic sources activated as a phased array to focus the first outbound acoustic energy on the first VPS. (Paragraphs 21-22)

Regarding claim 5, Mekic teaches wherein receiving the return acoustic energy further comprises receiving by the plurality of seismic sensors disposed on the tool within the first borehole. (Paragraphs 17, 4, Fig.1)

Regarding claim 8, Mekic teaches changing depth of the tool within the borehole between focusing the first outbound acoustic energy and focusing the second outbound acoustic energy. (Paragraphs 14-15, 22,26, Fig.1, “12”)

Regarding claim 10, Mekic teaches focusing a first portion of the first outbound acoustic energy at a first location with the volume ("z" direction); and then focusing a second portion of the first outbound acoustic energy at a second location within the first volume ("y" direction), thereby creation a pressure wave within the volume. (Paragraph 22, 21)


Regarding claim 14, Mekic teaches wherein receiving the return acoustic energy further comprises receiving by the plurality of seismic sensors disposed in a second borehole spaced apart from the first borehole. (Paragraph 53) 

Regarding claim 15, Mekic teaches wherein receiving the return acoustic energy further comprises receiving by the plurality of seismic sensors disposed at the surface of the Earth. (Paragraphs 53, lines 4-12, Paragraphs 17, 4, Fig.1)

Claims 3-4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mekic in view of Sansone (US 20040044479 A1) and Vu (US 8923092 B2).

Regarding claim 3, Mekic teaches focusing the first outbound acoustic energy further comprises sending, from each acoustic source in the array of acoustic sources, a signal. (Paragraphs 21, 17, 3) Mekic does not explicitly teach each acoustic source has a signal having two distinct frequencies, and wherein a beat frequency as between the two distinct frequencies is less than 1000 Hertz.

Sansone, in the same field of endeavor, teaches each acoustic source has a signal having two distinct frequencies. (Abstract, Paragraph 5, Claims 3-6, Claim 11)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Mekic to incorporate each acoustic source has a signal having two distinct frequencies in order to enable interferometric analysis and imaging systems including radar, sonar, seismological, and general acoustical systems and create holographic visualization.

Vu, in the same field of endeavor, teaches wherein a beat frequency is between the two distinct frequencies is less than 1000 Hertz. (Col.18, lines 1-9, Col.23, line 64-Col.24, line 21) Vu teaches where the lower transmitter 1201 and upper transmitter 1202 emit two coded signal trains consisting of sequential acoustic pulses with different frequencies and by taking any pair of signals and finding the beat frequency, the beat frequency will be under the 1000 hertz as claimed.

It would have been obvious to one having ordinary skill in the art before the effective filling date to have further modified Mekic to incorporate wherein a beat frequency as between the two distinct frequencies is less than 1000 Hertz in order to create three-dimensional images of non-linear properties and/or the compressional to shear velocity ratio in a region.

Regarding claim 4, Mekic teaches sending, from a first plurality of sources of the array of acoustic sources, signals having a frequency. (Paragraphs 17, 21, 34, 13) Mekic does not explicitly teach sending, from a first plurality of sources of the array of acoustic sources, signals having a first frequency; and simultaneously sending, from a second plurality of sources of the array of acoustic sources, signals having a second frequency different than the first frequency; wherein a beat frequency as between the two first and second frequencies is less than 1000 Hertz.

Sansone, in the same field of endeavor, teaches sending, from a first plurality of sources of the array of acoustic sources, signals having a first frequency; and simultaneously sending, from a second plurality of sources of the array of acoustic sources, signals having a second frequency different than the first frequency. (Abstract, Paragraph 5, Claim 11, Claims 3-6)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Mekic to incorporate sending, from a first plurality of sources of the array of acoustic sources, signals having a first frequency; and simultaneously sending, from a second plurality of sources of the array of acoustic sources, signals having a second frequency different than the first frequency in order to enable interferometric analysis and imaging systems including radar, sonar, seismological, and general acoustical systems and create holographic visualization.

Vu, in the same field of endeavor, teaches wherein a beat frequency is between the two first and second frequencies is less than 1000 Hertz. (Col.18, lines 1-9, Col.23, line 64-Col.24, line 21) Vu teaches where the lower transmitter 1201 and upper transmitter 1202 emit two coded signal trains consisting of sequential acoustic pulses with different frequencies and by taking any pair of signals and finding the beat frequency, the beat frequency will be under the 1000 hertz as claimed.

It would have been obvious to one having ordinary skill in the art before the effective filling date to have further modified Mekic to incorporate wherein a beat frequency as between the two first and second frequencies is less than 1000 Hertz in order to create three-dimensional images of non-linear properties and/or the compressional to shear velocity ratio in a region.

Regarding claim 13, Mekic does not teach focusing the first outbound acoustic energy as first chirp and wherein determining the parameter further comprises determining a resonant frequency of the volume of the first VPS.

Sansone, in the same field of endeavor, teaches wherein determining the parameter further comprises determining a resonant frequency of the volume of the first VPS (Abstract, Paragraphs 57, 5-6, 50, Claims 3-6, Claim 11, Claim 20)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Mekic to incorporate wherein determining the parameter further comprises determining a resonant frequency of the volume of the first VPS in order to enable interferometric analysis and imaging systems including radar, sonar, seismological, and general acoustical systems and create holographic visualization.

Vu, in the same field of endeavor, teaches focusing the first outbound acoustic energy as first chirp. (Col.11, lines 18-30, Col.11, line 65-Col.12, line 1)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have further modified Mekic to incorporate focusing the first outbound acoustic energy as first chirp in order for allowing for spectral analysis to enhance the signal to noise ratio of the measurements

Claims 6-7, 9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mekic in view of Sansone.

Regarding claim 6, Mekic teaches focusing outbound acoustic energy, launched from the tool (16) with the first borehole (14), on a volume within the formation spaced away from the first borehole, the focusing creates a VPS, the VPS creates return acoustic energy; receiving the return acoustic energy from the VPS at a plurality of seismic sensors (32); and determining a parameter of the formation between the VPS and the first borehole. (Paragraphs 17, 21, 34, 12-13) Mekic does not teach a second VPS different than the first VPS.

Sansone, in the same field of endeavor, teaches a second VPS different than the first VPS (different sources that produce different frequencies). (Abstract, Paragraphs 5-6, 44, Claim 11, Claim 20, Claims 3-6)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Mekic to incorporate a second VPS different than the first VPS in order to enable interferometric analysis and imaging systems including radar, sonar, seismological, and general acoustical systems and create holographic visualization.

Regarding claim 7, Mekic teaches holding the tool (16) at an azimuthal direction that is constant for the focusing of the outbound acoustic energies, and holding the tool at a depth that is constant within the borehole for the focusing of the outbound acoustic energies. (Paragraphs 20, 23, 25, Fig.1) Mekic does not teach first and second outbound acoustic energies.

Sansone, in the same field of endeavor, teaches first and second outbound acoustic energies. (Abstract, Paragraphs 5-6, 44, Claim 11, Claim 20, Claims 3-6)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Mekic to incorporate first and second outbound acoustic energies in order to enable interferometric analysis and imaging systems including radar, sonar, seismological, and general acoustical systems and create holographic visualization.

Regarding claim 9, Mekic teaches rotating the tool (16) about a tool central axis from a first azimuthal direction to a second azimuthal direction; and then focusing outbound acoustic energy, launched from the tool with the first borehole, on a volume within the formation spaced away from the first borehole, the focusing creates a VPS, the VPS creates return acoustic energy; 44 SUBSTITUTE SHEET (RULE 26)WO 2019/071340PCT/CA2018/051266receiving the return acoustic energy from the VPS at a plurality of seismic sensors (32); and determining a parameter of the formation between the VPS and the first borehole. (Paragraphs 17, 21, 34, 12-13) Mekic does not teach a second VPS different than the first VPS and first and second outbound acoustic energies.

Sansone, in the same field of endeavor, teaches a second VPS different than the first VPS and first and second outbound acoustic energies. (Abstract, Paragraphs 5-6, 44, Claim 11, Claim 20, Claims 3-6)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Mekic to incorporate a second VPS different than the first VPS and first and second outbound acoustic energies in order to enable interferometric analysis and imaging systems including radar, sonar, seismological, and general acoustical systems and create holographic visualization.

Regarding claim 11, Mekic teaches focusing a first portion of the first outbound acoustic energy at a first frequency and focusing a second portion of the first outbound acoustic energy. (Paragraphs 20-22) Mekic does not teach focusing a second portion of the first outbound acoustic energy at a second frequency and wherein determining the parameter further comprises determining a resonant frequency of the volume of the first VPS.

Sansone, in the same field of endeavor, teaches focusing a second portion of the first outbound acoustic energy at a second frequency and wherein determining the parameter further comprises determining a resonant frequency of the volume of the first VPS. (Abstract, Paragraphs 57, 5-6, 50, Claims 3-6, Claim 11, Claim 20)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Mekic to incorporate a second portion of the first outbound acoustic energy at a second frequency and wherein determining the parameter further comprises determining a resonant frequency of the volume of the first VPS in order to enable interferometric analysis and imaging systems including radar, sonar, seismological, and general acoustical systems and create holographic visualization.

Regarding claim 12, Mekic teaches focusing the first portion and focusing the second portion of an outbound acoustic energy signal. (Paragraph 22) Mekic does not teach sending a continuous tone that sweeps in frequency between the first frequency and the second frequency. 

Sansone, in the same field of endeavor, teaches sending a continuous tone that sweeps in frequency between the first frequency and the second frequency. (Paragraphs 42, 44, 55-56, Claim 11)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Mekic to incorporate sending a continuous tone that sweeps in frequency between the first frequency and the second frequency in order to enable interferometric analysis and imaging systems including radar, sonar, seismological, and general acoustical systems and create holographic visualization.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hornby (US 20080080308 A1) “SYSTEM AND METHOD FOR SEISMIC DATA ACQUISITION” is directed to the general subject of geophysical exploration for hydrocarbons and, in particular, to methods for collecting and analyzing seismic data in which at least one seismic receiver is positioned beneath the earth's surface.

Calvert (US 6747915 B2) “Seismic Imaging a Subsurface Formation”, is directed to a method of seismic imaging a subsurface formation using a set of seismic sources i and a set of seismic receivers j, wherein there is a complex transmission medium between the two sets.

The references made herein are done so for the convenience of the applicant. They are in no way intended to be limiting. The prior art should be considered in its entirety.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755.  The examiner can normally be reached on Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645